DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yui (US 2009/0148021 A1) in view of Park et al. (US 20190219654 A1).  

Claim 1. Yui  discloses an image reconstruction method (FIG. 6 all steps) comprising: 
collecting first k-space data at a first collection time and second k-space data (read as segmented time-series pieces of k-space data and time-series pieces of projection data respectively corresponding to the respective segments are acquired sequentially [0094]) having an undersampled pattern different from an undersampled pattern of the first k-space data at a second collection time different from the first collection time (read as segmented time-series pieces of k-space data and time-series pieces of projection data respectively corresponding to the respective segments are acquired sequentially [0094]. K-space data are taking sequentially i.e. at different times); 
generating intermediate data by converting data (the term “converting data” is not clearly defined. It is not clear what type of conversion is being applied to the data) including the first k-space data and the second k-space data (read as expression for converting the pieces of the k-space data S(Kro, Kpe, Kse) [0075]. Equation 1); 
(the term “ inversely converting data” is not clearly defined. It is not clear what type of inverse conversion is being applied to the data), third k-space data and fourth k-space data that correspond to the first k-space data and the second k-space data, respectively (read as MPR processing of the 3D cine image data, thereby generating 2D cine image data for displaying [0114]. The generated image is obtained by inversely converting k-space), and in each of which at least part of a region undersampled through the corresponding undersampled pattern is filled; and 
generating a magnetic resonance (MR) image at a time different from any of the first collection time and the second collection time by converting k-space data obtained by combining at least part of the third k-space data and at least part of the fourth k-space data (read as the image processing unit 51 reads the 3D cine image data form the image database 50 and performs image processing such as MIP processing and MPR processing of the 3D cine image data, thereby generating 2D cine image data for displaying [0114]. MPR produces image from a collection of segmented data.).
Yui does not explicitly disclose using undersampled k-space pattern. However, in the related field of endeavor Park et al. disclose: acquiring first phase encoding lines obtained by undersampling along a first direction using an MRI device; acquiring second phase encoding lines obtained by undersampling in a second direction different from the first direction using the MRI device [0058]. The idea, of using undersampling in image processing, is clearly disclosed by Park et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Yui with the teaching of Park et al. in order to use the undersampling method, where the number of times of movement in the phase encoding direction (ky direction) decreases, so that the entire shooting time is reduced (Park et al. [0031]).

Claim 2. The image reconstruction method according to claim 1, the combination of Yui  and Park et al. teaches,
wherein a line different from a filled line of the first k-space data in a phase encode direction is filled in the second k-space data (Park et al.: read as acquiring first phase encoding lines obtained by undersampling along a first direction using an MRI device; acquiring second phase encoding lines obtained by undersampling in a second direction different from the first direction using the MRI device [0058]).

Claim 3. The image reconstruction method according to claim 1, the combination of Yui  and Park et al. teaches,
wherein the intermediate data is x-f space data (Yui: read as segmenting k-space (Fourier space) data [0005]. x-f is frequency domain representation of data).

Claim 4. The image reconstruction method according to claim 1, the combination of Yui  and Park et al. teaches,
wherein in the generating the MR image, the MR image is generated by performing view sharing processing by using at least part of the third k-space data and at least part of the fourth k-space data (read as the image processing unit 51 reads the 3D cine image data form the image database 50 and performs image processing such as MIP processing and MPR processing of the 3D cine image data, thereby generating 2D cine image data for displaying [0114]. MPR produces image from a collection of segmented data.).

Claim 5. The image reconstruction method according to claim 1, the combination of Yui  and Park et al. teaches,
wherein in the generating the MR image, the MR image is generated after k-space data of any excess time phase is removed from the generated third k-space data and the generated fourth k-space data (Yui: read as gating unit 46, pieces of the k-space data S(Kro, Kpe, Kse) except pieces of the k-space data which is inappropriate to be used for generating cine image data [0073]).

Claim 6. The image reconstruction method according to claim 5, the combination of Yui  and Park et al. teaches,
wherein in the generating the MR image, whether to perform processing of removing the k-space data of the excess time phase is determined based on an actual RR interval (Yui: read as FIG. 5 (b) is a chart showing an example of relating the pieces of the k-space data Sn' {k(Kro, Kpe, Kse)} after the motion correction acquired separately to each segment n in a synchronization with an ECG signal by performing the imaging parts of the pulse sequence with cardiac time phases [0082]).

Claim 7. The image reconstruction method according to claim 1, the combination of Yui  and Park et al. teaches,
wherein in the generating the MR image, the MR images in a number specified by an operator are reconstructed (Park et al.: read as  use the undersampling method, where the number of times of movement in the phase encoding direction (ky direction) decreases, so that the entire shooting time is reduced [0031]).

Claim 8. Yui  discloses an image reconstruction method (FIG. 6 all steps) comprising: 
collecting, by undersampling, a plurality of pieces of first k-space data over a plurality of heartbeats (read as FIG. 5 (b) is a chart showing an example of relating the pieces of the k-space data Sn' {k(Kro, Kpe, Kse)} after the motion correction acquired separately to each segment n in a synchronization with an ECG signal by performing the imaging parts of the pulse sequence with cardiac time phases [0082]) in accordance with detection of a feature point in an electrocardiographic signal of a subject (FIG. 3, shown ECG signal and k-space data), and collecting first collection times at which the respective pieces of first k-space data are collected (FIG. 3  shows timeline for collecting k-space data); 
generating intermediate data by converting the pieces of first k-space data (read as expression for converting the pieces of the k-space data S(Kro, Kpe, Kse) [0075]. Equation 1. the term “converting data” is not clearly defined. It is not clear what type of conversion is being applied to the data); 
generating, by inversely converting the intermediate data (the term “ inversely converting data” is not clearly defined. It is not clear what type of inverse conversion is being applied to the data), a plurality of pieces of second k-space data (read as MPR processing of the 3D cine image data, thereby generating 2D cine image data for displaying [0114]. The generated image is obtained by inversely converting k-space) in which at least part of a region undersampled through the undersampling is filled; 
generating pseudo second collection times (the term “pseudo second collection times” is not clearly defined) of the respective pieces of second k-space data based on the first collection times (FIGs. 3 and 5  show timeline for collecting k-space data); and 
reconstructing a plurality of magnetic resonance (MR) images corresponding to one heartbeat by performing sorting processing on the pieces of second k-space data (read as the image processing unit 51 reads the 3D cine image data form the image database 50 and performs image processing such as MIP processing and MPR processing of the 3D cine image data, thereby generating 2D cine image data for displaying [0114]) over a plurality of heartbeats based on the second collection times (read as FIG. 5 (b) is a chart showing an example of relating the pieces of the k-space data Sn' {k(Kro, Kpe, Kse)} after the motion correction acquired separately to each segment n in a synchronization with an ECG signal by performing the imaging parts of the pulse sequence with cardiac time phases [0082]).
Yui does not explicitly disclose using undersampled k-space pattern. However, in the related field of endeavor Park et al. disclose: acquiring first phase encoding lines obtained by undersampling along a first direction using an MRI device; acquiring second phase encoding lines obtained by undersampling in a second direction different from the first direction using the MRI device [0058]. The idea, of using undersampling in image processing, is clearly disclosed by Park et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Yui with the teaching of Park et al. in order to use the undersampling method, where the number of times of movement in the phase encoding direction (ky direction) decreases, so that the entire shooting time is reduced (Park et al. [0031]).

Claim 9. The image reconstruction method according to claim 8, the combination of Yui  and Park et al. teaches,
wherein in the collecting, the pieces of first k-space data are collected separately in a first duration starting at a feature point in the electrocardiographic signal (Yui: read as FIG. 5 (b) is a chart showing an example of relating the pieces of the k-space data Sn' {k(Kro, Kpe, Kse)} after the motion correction acquired separately to each segment n in a synchronization with an ECG signal by performing the imaging parts of the pulse sequence with cardiac time phases [0082]. FIG. 3, Collection of k-space data as related to electrocardiographic signal is shown.), and a second duration starting at a cardiac time phase different from the feature point (FIG. 3 and 5 show time steps for collecting k-space data)., 
in the generating the intermediate data, the intermediate data is generated for each of the first duration and the second duration (read as expression for converting the pieces of the k-space data S(Kro, Kpe, Kse) [0075]. Equation 1), 
in the generating the second k-space data, the pieces of second k-space data are generated for each of the first duration and the second duration (read as expression for converting the pieces of the k-space data S(Kro, Kpe, Kse) [0075]. Equation 1), 
in the generating the second collection times, the second collection times are generated for each of the first duration and the second duration (FIGs. 3 and 5  show timeline for collecting k-space data), and 
in the reconstructing, the MR images having high time resolution and corresponding to one heartbeat signal (Yui: read as FIG. 5 (b) is a chart showing an example of relating the pieces of the k-space data Sn' {k(Kro, Kpe, Kse)} after the motion correction acquired separately to each segment n in a synchronization with an ECG signal by performing the imaging parts of the pulse sequence with cardiac time phases [0082]. FIG. 3, Collection of k-space data as related to electrocardiographic signal is shown.) are reconstructed by using the pieces of second k-space data generated for each of the first duration and the second duration (Yui: read as MPR processing of the 3D cine image data, thereby generating 2D cine image data for displaying [0114].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646